                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                               WESTERN DIVISION

  ANTHONY NUNES, JR., ANTHONY                                 No. 20-cv-4003-CJW
  NUNES, III, and NUSTAR FARMS,
  LLC,                                                             ORDER

           Plaintiffs,
  vs.
  RYAN LIZZA and HEARST
  MAGAZINE MEDIA, INC.,
                   Defendants.
                                 ____________________

        This case came before the Court pursuant to Defendants’ Unresisted Motion to
Extend Deadlines for Expert Disclosures. (Doc. 76.) For the following reasons, the
Motion is granted.
        A scheduling order “may be modified only for good cause and with the judge’s
consent.” FED. R. CIV. P. 16(b)(4). See also Local Rule 16(f) (“A motion to extend a
scheduling order deadline must demonstrate good cause for the requested extension.”)
“The primary measure of good cause is the movant’s diligence in attempting to meet the
order’s requirements.” Rahn v. Hawkins, 464 F.3d 813, 822 (8th Cir. 2006). In ruling
on motions to extend deadlines and continue trials, the Court is guided by Rule 1 of the
Federal Rules of Civil Procedure, which requires the Court and the parties to construe
the rules “to secure the just, speedy, and inexpensive determination of every action and
proceeding.” FED. R. CIV. P. 1. See Rouse v. Farmers State Bank of Jewell, Iowa, 866
F. Supp. 1191, 1199 (N.D. Iowa 1994) (holding that adherence to reasonable deadlines
is critical to maintaining integrity of court proceedings).
        The Defendants seek to extend expert witness disclosure deadlines.




        Case 5:20-cv-04003-CJW-MAR Document 77 Filed 02/23/21 Page 1 of 2
      The Court finds that Defendants have established that good cause exists to modify
the scheduling order. Accordingly, the Court will extend the deadlines to the dates
proposed in the Motion. The following deadlines will now govern this case:
             Plaintiffs to supplement or amend
                Mr. Buskirk’s expert disclosure:       June 1, 2021
             Defendants’ experts:                      June 22, 2021
             Plaintiffs’ rebuttal experts:             July 13, 2021

All other deadlines remain unchanged. The parties need to comply with these revised
deadlines and should consider the trial date to be firm. No future extensions of time will
be granted unless there is a showing of exceptional circumstances.
      IT IS SO ORDERED this 23rd day of February, 2021.




     Case 5:20-cv-04003-CJW-MAR Document 77 Filed 02/23/21 Page 2 of 2
